Citation Nr: 0910732	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-22 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from January 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the RO which 
denied an increased rating for PTSD, and an October 2007 
decision which denied entitlement to TDIU.  


FINDINGS OF FACT

1.  The Veteran's symptoms of PTSD are manifested by mild to 
moderate symptoms, including intrusive thoughts, nightmares, 
sleep disturbance, and impatience but is not shown to be 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

2.  The Veteran's service-connected disabilities include 
PTSD; rated 50 percent disabling, tinnitus; rated 10 percent 
disabling and defective hearing in the left ear, rated 
noncompensably disabling.  The combined disability rating is 
60 percent.  

3.  The Veteran has two years of college education and worked 
for many years as a truck driver, farmer and in a hatchery; 
he reportedly retired in 1982, and worked part-time as a 
school bus driver until 1995.  

4.  The Veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.130, Part 4, Diagnostic Code 9411 (2008).  
2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, letters 
dated in April and July 2007, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The April 2007 letter notified the Veteran that he must 
submit medical evidence that showed that his PTSD had 
increased in severity, and advised him of the types of 
medical and lay evidence that he may submit, including 
statements from his doctor or other individuals who are able 
to describe the manner in which his disability has become 
worse and the impact that his disability had on his 
employment.  There was no reference, however, to the effect 
of the condition's worsening on the veteran's daily life, or 
to the diagnostic criteria for establishing a higher rating 
for his service-connected PTSD.  

In this regard, the failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  The Secretary has the burden to show 
that this error was not prejudicial to the veteran.  Id. at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
487 F.3d 881.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
Veteran's employment, the records show that he is 88 years 
old and retired.  The reports of two private psychological 
reports nevertheless show that the Veteran is cognizant of 
how he feels the symptoms of his PTSD would effect his 
ability to work, if he chose to pursue employment.  Further, 
the Veteran clearly described the effect his PTSD had on his 
daily activities to the VA examiner in November 2007.  Thus, 
as the Board finds the Veteran had actual knowledge of this 
requirement, any failure to provide him with adequate notice 
of this element is not prejudicial.  See Sanders, 487 F.3d 
881.  

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Veteran was examined by VA during the 
pendency of this appeal, and was provided with the 
appropriate rating criteria in the statement of the case 
(SOC) promulgated in July 2007.  The claim was readjudicated, 
and a supplemental statement of the case (SSOC) was 
promulgated in January 2008.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that an SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III.  

With respect to the claim for TDIU, the July 2007 letter 
complied fully with VCAA, and advised the Veteran of the 
evidence that is required to establish entitlement to the 
benefits sought.  38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini II; Mayfield III.  

Given the nature of the Veteran's claims, the fact that he 
was examined by VA during the appeal, and was provided the 
criteria required for a higher evaluation and for TDIU, the 
Board finds that a reasonable person would have generally 
known about the requirements necessary to establish the 
benefits sought on appeal.  Therefore, the Board finds that 
any error in failure to provide notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the Veteran demonstrated an 
understanding of the evidence required to substantiate his 
claims and that an evaluation would be assigned based on the 
pertinent diagnostic criteria.  The criteria was discussed in 
the SOC, and the reasons as to why a higher rating was not 
warranted under that criteria were identified.  Based on the 
foregoing, the Board finds that the notice letter informed 
the Veteran of the information and evidence necessary to 
substantiate his claims and satisfied the additional notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
examined by VA during the pendency of this appeal and was 
afforded an opportunity to testify at a personal hearing, but 
declined.  There is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claim file.  See Mayfield III.  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Increased Ratings

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

The Veteran's PTSD is currently assigned a 50 percent 
disability evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under DC 9411, a 50 percent 
evaluation is for assignment when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

PTSD

The evidence of record includes two reports from a private 
psychologist, dated in August 2006, and July 2007, and a 
November 2007 VA psychiatric evaluation by a clinical 
psychiatrist.  The Veteran's complaints and the objective 
findings on all three reports were not materially different.  
The Veteran's complaints included difficulty falling asleep, 
nightmares, intrusive thoughts, increasing impatience and 
frustration, and occasional depression.  The Veteran reported 
that he was less active than in the past and stayed at home 
on the farm most of the time, but that he was active at his 
church and participated in activities at a senior citizens 
facility on a regular basis.  He accompanies his wife 
shopping, but avoided going into crowded stores as he didn't 
like to be around a lot of people.  The objective findings on 
all three examinations showed that the Veteran was 
cooperative, friendly, and well oriented.  His affect was 
appropriate, there was no obsessive or compulsive behavior 
and his memory was normal.  

The diagnoses by the private psychologist included PTSD and 
adjustment disorder with anxiety and depression.  The 
psychologist offered Global Assessment of Functioning (GAF) 
scores of 45 current and 43 for the past year in August 2006, 
and 47/45, respectively in July 2007.  On the latter 
examination, the psychologist indicated that he may have 
overstated some of his findings concerning the Veteran's 
mental status on his earlier examination in August 2006 but 
that, overall, he still believed that the Veteran was 
unemployable.  

When examined by VA in November 2007, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's military, medical, and family 
history.  The examiner noted that there was no history of any 
psychiatric in- or outpatient treatment and no evidence that 
the Veteran was prescribed any medications for PTSD.  The 
Veteran reported that he was very close with his family and 
that he was active in his church and at the local senior 
center, where he enjoyed playing cards.  He denied any 
suicidal or homicidal ideations, or any history of assaultive 
behavior.  The examiner noted that while the Veteran used a 
walker to ambulate, primarily because of severe degenerative 
arthritis, he had driven himself to the examination.  The 
Veteran reported intrusive recollections about two times a 
week and said that they were of moderate intensity and lasted 
for about an hour.  The examiner noted that his description 
of symptoms did not reach the level of a dissociative episode 
or flashbacks where he would lose contact with reality.  The 
Veteran reported difficulty falling asleep and had occasional 
nightmares, but said he had none recently.  The Veteran 
became tearful when talking about friends and relatives who 
had died in combat, and manifested a moderate degree of 
survivor guilt and physiologic reactivity, but required 
minimal effort to suppress his feelings and thoughts 
concerning his wartime experiences.  The Veteran had no 
difficulty describing other important events of his wartime 
experiences, including watching Mount Vesuvius erupt and 
helping to evacuate people from the surrounding area.  

On examination, the Veteran's voice was full with appropriate 
volume, and he was friendly, relaxed and attentive during 
interview.  His mood was good and his attention intact.  He 
was well oriented, his thought processes and content were 
unremarkable, and his insight was intact.  He could reach 
goal ideas easily and followed the conversation without 
difficulty, and his memory was normal.  The Veteran denied 
any panic attacks, inappropriate behavior, hallucinations, 
delusions, or obsessive rituals, and his impulse control was 
good.  The Veteran displayed mild construction but did not 
have any feelings of detachment or estrangement, and 
described how good he felt at family gatherings.  The Veteran 
denied any problems with concentration and said that he was 
still a good hearts (card) player.  He described some 
startled response, but said that he was able to settle down 
after a few minutes.  The examiner commented that there was 
no indication that the Veteran was over or under reporting 
his symptoms and that additional psychological testing or 
social assessment was not indicated.  The diagnosis was PTSD 
and the GAF score was 53.  The examiner commented that there 
was no indication of anxiety or depression to a level of an 
independent DSM-IV criteria for a diagnosis.  

In this case, the Board finds the November 2007 VA 
examination most persuasive as it was based on a longitudinal 
review of all the evidence of record, including the favorable 
private evaluations, and included a detailed discussion of 
all relevant facts.  The VA psychiatrist elicited additional 
information from the Veteran that the private psychologist 
was apparently unable to obtain and offered a clear and 
concise analysis of his findings, without resorting to 
speculation.  

In contrast, while the private psychologist concluded that 
the Veteran's PTSD symptoms were significantly disabling, the 
objective findings he described were not demonstrative of a 
severity of symptomatology commensurate with the general 
rating criteria to warrant a rating in excess of 50 percent.  
Specifically, he noted that the Veteran was alert, coherent 
and completely aware of his environment, and that he 
considered the Veteran to be extremely intelligent.  Yet, he 
opined that the Veteran's insight was faulty, and that he had 
diminished interests because he didn't want to go to the 
senior center as much as in the past.  His rationale 
regarding the Veteran's insight was that the Veteran stated 
that he didn't know how he had been able to live this long or 
whether he was going to be around tomorrow.  From this, he 
concluded that the Veteran had a sense of a "foreshortened 
future."  Since the psychologist did not offer any 
explanation, the Board is unable to ascertain how the 
statement represented a "foreshortened future, particularly 
since the Veteran was a month short of his 87th birthday at 
the time of the examination.  

As to going to the senior center, the Veteran reported that 
he didn't like going as much because of his severe arthritic 
condition which required him to use a walker, and his hearing 
loss which made it difficulty for him to hear what was going 
on.  It is interesting to note that when examined by VA in 
November 2007, the Veteran reported that he enjoyed going to 
the senior center and playing cards.  The Board finds it 
equally unusual that the examiner choice to interpret the 
Veteran's dislike for German and Italian cuisine ("I don't 
like that kind of food") as evidence that the symptoms of 
his PTSD effected his decisions on dining out.  The 
examiner's finding that the Veteran had become a "completely 
asocial individual" seems totally incongruous when compared 
to the Veteran's November 2007 description of being happy 
when he was around his extended family. 

In short, the Board finds that the private psychologist's 
reports, though long in narration, included very few 
objective findings, little or no analysis of the facts, and, 
where analysis was provided, analysis that was inconsistent 
with the record.  Unlike the VA examination, the psychologist 
did not consider the Veteran's entire medical history and 
offered only conclusory opinions.  Nieves- Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  Thus, the Board finds that the 
private examination reports to be less persuasive than the 
findings and conclusions of the November 2007 VA examination 
report.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) 
(greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence); 
Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion).  

In this case, the veteran's complaints and the clinical 
findings do not reflect any manifestations for the assignment 
of an evaluation in excess of 50 percent at anytime during 
the pendency of this appeal.  His principal symptoms included 
difficulty falling asleep, nightmares, and intrusive 
thoughts.  However, there were no reported symptoms or 
findings indicative of the manifestations required for an 
evaluation of 70 percent.  Specifically, there was no 
evidence of impaired impulse control, disorientation, 
suicidal ideation, obsessional rituals, near-continuous 
panic, impaired intellectual functioning, or impaired 
judgment.  The veteran's thought processes were goal 
directed, logical, and coherent, and he displayed no evidence 
of a thought disorder or psychosis.  In short, the evidence 
of record does not show that the veteran's symptomatology is 
reflective of the severity and persistence to warrant an 
evaluation in excess of 50 percent at anytime during the 
pendency of the appeal.  

The Board would also observe that the veteran has been 
evaluated as having a GAF score between 43 and 53.  A GAF 
score ranging from 41 to 50 is contemplated for serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning.  A GAF score between 51 
and 60 reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning.  
See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition of 
the American Psychiatric Association in the rating schedule).  

Concerning the GAF scores of 43 to 47 assigned by the private 
psychologist in August 2006 and July 2007, the Board notes 
that scores were inconsistent with the actual clinical 
findings reported on the examinations.  That is, a GAF score 
between 41 and 50 contemplates a level of impairment of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  However, the mental 
status findings showed that the veteran was well oriented and 
goal directed and that his judgment, insight, and cognition 
were intact.  The veteran has never reported any obsessional 
rituals, and he has specifically denied any suicidal or 
homicidal ideations.  Moreover, the Veteran has consistently 
reported that he maintains close family relationships, and 
that he is active socially at church and senior center.

Under the circumstances, the Board finds that the GAF scores 
of 43 to 47 by the private psychologist were inconsistent 
with the actual clinical findings reported on examination.  
Thus, the Board finds that these scores are of limited 
probative value.  

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by these 
reported scales, the Board concludes that the veteran has not 
been shown to have met the criteria for an evaluation in 
excess of 50 percent for PTSD.  

As discussed above, the Veteran's complaints and the clinical 
findings during the pendency of this appeal have consistently 
shown that the Veteran was well oriented, his thought 
processes were goal directed, and there was no evidence of 
any impaired judgment, abstract thinking, or psychosis.  The 
Veteran has a good relationship with his family, attends 
church services on a regular basis and is active at the local 
senior citizens center.  Although he does not like to be 
around large crowds, he has no difficulty going out in 
public, and regularly accompanies his wife shopping and 
occasionally goes out to diner.  He also has no difficulty 
being out in public on his own.  The evidence showed that the 
Veteran drove himself to the private psychologist's office in 
North Platte, Nebraska from his home in Doniphan; a distance 
of some 140 miles.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater.  38 C.F.R. § 4.130 (2008).  

In this case, the evidence does not suggest that the 
Veteran's PTSD symptoms are of such severity to warrant a 
rating in excess of 50 percent.  Accordingly, the Board 
concludes that the Veteran does not meet or nearly 
approximate the level of disability required for an 
evaluation in excess of 50 at anytime during the pendency of 
this appeal.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable,  (2) Disabilities 
resulting from common etiology or a single accident,  (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric,  (4) Multiple injuries incurred in action, 
or  (5) Multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2008).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the Veteran does not meet the schedular 
criteria for TDIU.  While he has a single disability ratable 
at 50 percent, his only other service-connected disabilities, 
tinnitus and defective hearing of the left ear, are rated 10 
percent and noncompensably disabling, respectively, for a 
combined rating of 60 percent.  Furthermore, his disabilities 
are not from common etiology or a single accident.  
Therefore, he does not meet the threshold requirements for 
TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  The Veteran has not been 
hospitalized for any service-connected disability and has not 
been seen by VA for any significant problems related to his 
service-connected disabilities, other than for examination 
purposes.  

The evidence of record shows that the Veteran requires use of 
a walker due to a number of nonservice-connected 
disabilities, including arthritis of the spine and right 
shoulder, chronic obstructive pulmonary disease (COPD), and 
cardiovascular problems which impacts significantly on his 
ability to engage in any type of physical activity and 
precludes employment.  See November 2007 VA general 
examination report.  

The Board finds that the private psychologist's opinion that 
the veteran was unemployable due to symptoms of PTSD, was 
conclusory in nature and unsupported by the objective 
evidence of record.  The psychologist suggested that the fact 
that the Veteran had difficulty with Serial III's and VII's 
and apparently referred to the wrong month during an 
evaluation; expressed emotions when talking about friends and 
family members who had died in combat, and that he did not 
like to be around large crowds, was evidence that his memory, 
emotional stability, and suspiciousness of strangers would 
prevent him from being gainfully employed.  As discussed 
above, however, the Board finds that the private 
psychologist's evaluations were less persuasive than the 
findings and conclusions of the VA examiner as to the 
severity of his PTSD, and did not support the conclusion that 
the Veteran was unemployable by reason of his service-
connected disabilities.  While the VA psychiatrist indicated 
that the Veteran's PTSD symptoms would reduce reliability and 
productivity if he were to attempt gainful employment, he 
concluded that the Veteran's symptoms were not productive of 
total occupational and social impairment.  

In this case, the evidence of record showed that the Veteran 
is precluded from essentially all forms of employment that 
require physical exertion and stamina due to multiple 
nonservice-connected disabilities.  (See November 2007 VA 
general examination).  Unfortunately, the Veteran's past work 
history was limited to driving a truck and school bus, and 
farming; two types of employment that would require physical 
exertion.  However, there is no evidence that the Veteran's 
service-connected disabilities would preclude working as a 
commercial driver or as a farmer.  

The Board recognizes that the Veteran's service-connected 
disabilities are disabling; however, that is not to say that 
they are totally incapacitating.  The evidence of record 
showed that the Veteran is unable to engage in employment 
requiring physical exertion or prolonged standing or walking 
because of his nonservice-connected disabilities.  He has 
never been hospitalized for his PTSD, tinnitus, or hearing 
loss, nor does the evidence show that he is precluded from 
all forms of employment due to his service-connected 
disabilities.  The material issue is whether he is unable to 
secure substantially gainful employment consistent with his 
education and occupational experience due to his service-
connected disabilities, alone.  38 C.F.R. §§ 3.321, 4.16; see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

It is apparent that the Veteran's disabilities may 
interference to some extent with employment.  However, such 
interference is contemplated in the combined 60 percent 
evaluation currently assigned, and the evidence of record 
does not demonstrate that his service-connected disabilities, 
alone, results in unemployability.  Consequently, the claim 
for a total disability rating for compensation purposes based 
on individual unemployability must be denied.  


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for PTSD is denied.  

Entitlement to TDIU is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


